EX-99.23(d)(185) Amendment to Investment Sub-Advisory Agreement Between Jackson national Asset Management, LLC and Capital Guardian Trust Company This Amendmentis made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), andCapital Guardian Trust Company, a California corporation and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of December 3, 2007 (as amended, the “Agreement”), whereby Adviser appointed Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of the JNL Series Trust; and Whereas, pursuant to the Agreement, the Adviser agreed to pay the Sub-Adviser for the services provided and the expenses assumed by the Sub-Adviser a sub-advisory fee as set forth on Schedule B to the Agreement, and the Sub-Adviser agreed to accept such sub-advisory fee as full compensation under the Agreement for such services and expenses; and Whereas, the Adviser has replaced Capital Guardian Trust Company as Sub-Adviser to the JNL/Capital Guardian International Small Cap Fund (“Fund”); and Whereas, in order to reflect the above-referenced replacement, Schedule A and Schedule B must be amended to remove the Fund from the Agreement. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated May 1, 2010, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated May 1, 2010, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 1st day of May, 2010. Jackson National Asset Management, LLC Capital Guardian Trust Company By: /s/ Mark D. Nerud By: /s/ Darin Y. Kita Name:Mark D. Nerud Name: Darin Y. Kita Title: President Title: Vice President Schedule A Dated May 1, 2010 (Funds) JNL/Capital Guardian U.S. Growth Equity Fund JNL/Capital Guardian Global Diversified Research Fund JNL/Capital Guardian Global Balanced Fund Schedule B Dated May 1, 2010 (Compensation) JNL/Capital Guardian U.S. Growth Equity Fund Average Daily Net Assets Annual Rate $0 to $100 Million: .40% $100 to $600 Million: .34% Over $600 Million: .32% JNL/Capital Guardian Global Diversified Research Fund Average Daily Net Assets Annual Rate $0 to $125 Million: .60% $125 to $250 Million: .50% $250 to $400 Million: .45% Over $400 Million: .40% JNL/Capital Guardian Global Balanced Fund Average Daily Net Assets Annual Rate $0 to $600 Million: .50% Over $600 Million: .475%
